The defendant made affidavit of the absence of a material witness in the State of Maryland, and another in Pennsylvania, both of whom *Page 306 
he expected to be here at this time. He knew of their residence out of the jurisdiction of the court.
Mr. Bayard suggested that it would be very inconvenient in practice to require commissions in all cases to be taken out in time for depositions at the first trial term. The parties seldom know what course to take as to absent witnesses, and it is not usual for them to see counsel as to the preparation of causes until after the publication of the trial list.
The issue in this case was not joined until the third rule day, (1st of October,) and this is the first trial term.
The Court said that in general the purposes of justice would be better obtained by allowing a continuance in cases situated similarly with the present, than by forcing on a trial; unless it was suggested by counter affidavit that the plaintiff was in danger of losing his debt by the delay, or other special reason against the continuance.
                                                 Cause continued.